Case: 22-50044     Document: 00516418950         Page: 1     Date Filed: 08/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                    August 4, 2022
                                  No. 22-50044
                                Summary Calendar                    Lyle W. Cayce
                                                                         Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jose Rodolfo Escajeda,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                          USDC No. 3:06-CR-2507-2


   Before King, Jones, and Smith, Circuit Judges.
   Per Curiam:*
          Jose Rodolfo Escajeda, federal prisoner # 69445-280, appeals the
   district court’s denial of his motion for a reduction of sentence pursuant to
   18 U.S.C. § 3582(c)(2).     In response, the Government moves for the




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50044          Document: 00516418950       Page: 2     Date Filed: 08/04/2022




                                     No. 22-50044


   dismissal of the appeal as untimely or, alternatively, for an extension of time
   to file its brief.
           A notice of appeal in a criminal case must be filed within 14 days of the
   entry of the judgment or order being appealed.                Fed. R. App.
   P. 4(b)(1)(A)(i); United States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000)
   (stating that a motion for reduction of sentence under § 3582(c)(2) is a step
   in a criminal case). The district court may extend the time “for a period not
   to exceed 30 days from the expiration of the time otherwise prescribed” if
   the district court finds excusable neglect or good cause, Fed. R. App.
   P. 4(b)(4), and we will treat a late notice of appeal filed within the additional
   30-day period as a motion for a determination whether the notice of appeal
   should be considered timely due to excusable neglect or good cause, United
   States v. Golding, 739 F.2d 183, 184 (5th Cir. 1984).
           The order Escajeda seeks to appeal was entered on December 16,
   2020. Escajeda filed his notice of appeal in January 2022, and soon thereafter
   filed a motion for leave to proceed in forma pauperis (IFP), which was
   granted by a magistrate judge on February 4, 2022.
           While not jurisdictional, the time limits for filing a notice of appeal in
   a criminal case are “mandatory claims-processing rules.” United States v.
   Pesina-Rodriguez, 825 F.3d 787, 788 (5th Cir. 2016). Where, as in this case,
   the untimeliness of a notice of appeal is properly invoked, the appeal is
   foreclosed. See id.
           Accordingly, the Government’s motion to dismiss the appeal as
   untimely is GRANTED, the Government’s alternative motion for an
   extension of the briefing period is DENIED, and this appeal is
   DISMISSED.




                                           2